DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive unit to shift a feed position for the material on the workpiece and an irradiation position for the beam on the workpiece” in claim 1.  The generic placeholder “unit” is followed by the functional phrase “to shift a feed position for the material on the workpiece and an irradiation position for the beam on the workpiece” that does not recite sufficient structure to perform the function.  Furthermore the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1, claim 1 is an apparatus claim. Therefore the phrase “the beam source increases output power of the beam in association with an increase in voltage being applied between the workpiece and the material” is given no patentable weight since this is a method limitation in an apparatus claim.
Claim Rejections - 35 USC § 112
Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The a control device (element 12), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The instant specification only provides support for a control device controlling the elements of the additive manufacturing device (see paragraph 20); the beam source will not increase the output power without being controlled by the control device.   The factors to determine enablement are described in In re Wands, 858 F. 2d 731 (Fed. Cir. 1988) (A) the breadth of the claims (B) The nature of the invention (C) the state of the prior art (D) the level of ordinary skill (E) The level of predictability in the art (F) the amount of direction provided by the inventor (G) The existence of working examples (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In the instant application as per (F) there is no example of the output power of the beam source being controlled in association with an increase in voltage being applied between the workpiece and the material  and regarding (G) there are no working examples of the device being controlled without a control device (or processor).
Claims 1,3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. in U.S. Patent Application Publication No. 2015/0209908 in view of Kar et al. in U.S. Patent No. 6,526,327.  Peters et al. discloses a system for additive manufacturing (see paragraphs 36 and 37) with a power supply (element 170) for supplying a current to the material, a beam source (element 120, see paragraph 137) and apparatus (robot 190) for shifting the feed position for the material and the beam.  Regarding claim 3, Peters et al. teaches as shown in figure 8B after contact of the wire to the puddle of the workpiece and a deposition time period Ta decreasing the power of the beam along a ramp (element 816) down to zero (see paragraph 72).  Arguably the robot apparatus (element 190) in Peters is not functionally equivalent to the embodiment of the drive part (rotary shaft) in the instant application.  Kar et al. teach as shown in figure 4 (see column 5, line 53 to column 6, line 59) moving workstation (element 200) using step motors and threaded rods(element 217) that is considered to be functionally equivalent to the apparatus used in the instant application to move the workpiece relative to the feed position for the material and the beam. The limitation in claim 1 of “the beam source increases output power of the beam in association with an increase in voltage being applied between the workpiece and the material” is given no patentable weight since this is a method limitation in an apparatus claim.  It would have been obvious to adapt Peters et al. in view of Kar et al. to .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al in view of Kar et al. as applied to claim 1 above, and further in view of  Liu et al. in U.S. Patent Application Publication No. 2018/0021887. Liu et al. teach rotating the focal point along a circle (see paragraph 19) with control of convective heating improved with pre-heating and post-heating effects.  It would have been obvious to adapt Peters et al. in view of Kar et al. and Liu et al. to provide this to improve convective heating during additive manufacturing.  Regarding claim 5, Kar et al. teaches as shown in figure 7 a flow tube (element 505) with an end considered to be a nozzle to flow argon gas to prevent oxidation since oxidation is detrimental to the part (object) being made (see column 6, lines 42-53).  It would have been obvious to adapt Peters et al. in view of Kar et al. and Liu et al. to provide this to prevent detrimental oxidation of the part being made.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. in view of Kar et al. and Liu et al. as applied to claim 1 above, and further in view of Hutchinson et al. in U.S. Patent Application Publication No. 2019/0366466.  Hutchinson et al. teach monitoring the temperature of the part by a thermal sensor (see paragraphs 56 and 57) to adjust operational characteristics to correct from a deviation from a model (see paragraph 57).  It .
Allowable Subject Matter
The subject matter of claim 6 is not taught or suggested by the prior art of record; however claim 6 has been rejected under 35 U.S.C. 112(a) earlier in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dariavach et al. in U.S. Patent Application Publication No. 10,639,714 discloses extending an ion channel to the powder by applying electrical energy.  Stempfer et al. in U.S. Patent Application Publication No. 2016/0318130 discloses freeform fabrication with two separate heat sources, one of which can be a laser (see figures 5 and 6).  Wagner et al. in U.S. Patent Application Publication No. 2017/0136579 discloses a heating current power supply (element 114) for heating a wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on  571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761